DETAILED ACTION
This office action is in response to application with case number 16/649,419 (filed on 03/20/2020), in which claims 16-31 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 have been cancelled. Claims 16-31 have been added as new claims. Accordingly, claims 16-31 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 216 712.2, filed on 09/21/2017.

	Information Disclosure Statement
	The information disclosure statement(s) (IDS(s)) submitted on 03/20/2020, 08/31/2021 & 02/11/2022 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20, 24-26 and 30-31 are rejected under 35 USC §102(a)(2) as being clearly anticipated by PG Pub. No. US 2017/0305396 A1 by Koji Shiratsuchi (hereinafter “Shiratsuchi”) which is found in the IDS submitted on 03/20/2020 (also published as US 10,023,162 B2)


As per claim 16, Shiratsuchi teaches an apparatus for detecting and optimizing a stopping point accuracy of a vehicle (Shiratsuchi, in ¶¶[0009]-[0011], discloses an automatic train operation system which can stop a train precisely at the stop target position), the apparatus comprising:
at least one sensor unit to be arranged on the vehicle (Shiratsuchi, in Fig. 1 [reproduced here for convenience] & ¶[0031], discloses a distance measuring device 7, and Shiratsuchi, in Fig. 3 [reproduced here for convenience] & ¶¶[0041]-[0045], further discloses  a relative distance measuring device 203);
at least one evaluating unit connected to the at least one sensor unit (Shiratsuchi, in Fig. 2 & ¶¶[0032]-[0040], discloses a correction amount computing unit 201, and Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the brake control device 200 includes a correction amount computing unit 201 and an average distance estimating unit 202);


    PNG
    media_image1.png
    610
    1205
    media_image1.png
    Greyscale

Shiratsuchi’s Fig. 1 


    PNG
    media_image2.png
    690
    776
    media_image2.png
    Greyscale


Shiratsuchi’s Fig. 3 



    PNG
    media_image3.png
    664
    793
    media_image3.png
    Greyscale

Shiratsuchi’s Fig. 7 

said at least one sensor unit being configured to measure a spacing distance from a gap profile disposed at a stopping point to which the vehicle travels (Shiratsuchi, in Fig. 1: “Plurality of Markers” 8 [i.e., gap profile], Fig. 2 & ¶¶[0031]-[0040], discloses the relative distance measuring device 203 acquires information about the relative distance between the train 1 and the stop target position when stopped, and distances between the reference position of the train and the markers [i.e., gap profile] are obtained. Shiratsuchi, in Fig. 7 [reproduced here for convenience]: “Plurality of Markers 8”  [i.e., gap profile] & ¶¶[0079]-[0080], further discloses that by using the line sensor of the relative distance measuring device 203 [i.e., said at least one sensor unit] provided in the lead car of the train 1 as shown in FIG. 1, multiple plane-shaped markers 8 provided in the station [i.e., a gap profile disposed at a stopping point to which the vehicle travels] that are reference surfaces are measured to acquire distance information) and to transmit a measurement result of the spacing distance to said at least one evaluating unit (Shiratsuchi, in Fig. 2 & ¶¶[0032]-[0040], discloses the relative distance measuring device 203 [i.e., said at least one sensor unit] provided outside the brake control device 1000 measures a relative distance between the train 1 and the stop target position at the time of stopping [i.e., stopping point to which the vehicle travels] and computes the average of measured relative distances to output computed average distance information 21 to the correction amount computing unit 201 [i.e., said at least one evaluating unit]. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the relative distance measuring device 203 [i.e., said at least one sensor unit] provided outside the brake control device 200 measures the relative distance between the train 1 and the stop target position when stopped and outputs stop distance information 20).




As per claim 17, Shiratsuchi teaches a system for ascertaining and optimizing a stopping point accuracy of a vehicle (Shiratsuchi, in ¶¶[0009]-[0011], discloses an automatic train operation system which can stop a train precisely at the stop target position), the system comprising:
at least one sensor unit arranged on the vehicle (Shiratsuchi, in Fig. 1 [reproduced here for convenience] & ¶[0031], discloses a distance measuring device 7, and Shiratsuchi, in Fig. 3 [reproduced here for convenience] & ¶¶[0041]-[0045], further discloses  a relative distance measuring device 203);
at least one gap profile arranged at a stopping point towards which the vehicle travels (Shiratsuchi, in Fig. 1 & Fig. 7 [reproduced here for convenience], discloses “plurality of markers 8” [gap profile]);
at least one evaluating unit connected to said at least one sensor unit (Shiratsuchi, in Fig. 2 & ¶¶[0032]-[0040], discloses a correction amount computing unit 201, and Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the brake control device 200 includes a correction amount computing unit 201 and an average distance estimating unit 202);
said at least one sensor unit being configured to measure a spacing distance from said at least one gap profile (Shiratsuchi, in Fig. 1: “Plurality of Markers” 8 [i.e., gap profile], Fig. 2 & ¶¶[0031]-[0040], discloses the relative distance measuring device 203 acquires information about the relative distance between the train 1 and the stop target position when stopped, and distances between the reference position of the train and the markers [i.e., gap profile] are obtained. Shiratsuchi, in Fig. 7 [reproduced here for convenience]: “Plurality of Markers 8”  [i.e., gap profile] & ¶¶[0079]-[0080], further discloses that by using the line sensor of the relative distance measuring device 203 [i.e., said at least one sensor unit] provided in the lead car of the train 1 as shown in FIG. 1, multiple plane-shaped markers 8 provided in the station [i.e., a gap profile disposed at a stopping point to which the vehicle travels] that are reference surfaces are measured to acquire distance information) and to transmit a measurement result with the spacing distance to said at least one evaluating unit (Shiratsuchi, in Fig. 2 & ¶¶[0032]-[0040], discloses the relative distance measuring device 203 [i.e., said at least one sensor unit] provided outside the brake control device 1000 measures a relative distance between the train 1 and the stop target position at the time of stopping [i.e., stopping point to which the vehicle travels] and computes the average of measured relative distances to output computed average distance information 21 to the correction amount computing unit 201 [i.e., said at least one evaluating unit]. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the relative distance measuring device 203 [i.e., said at least one sensor unit] provided outside the brake control device 200 measures the relative distance between the train 1 and the stop target position when stopped and outputs stop distance information 20).

As per claim 18, Shiratsuchi teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one sensor unit on said vehicle comprises at least two sensors for measuring the spacing distance (Shiratsuchi, in Fig. 1 & ¶[0031], discloses distance measuring device 7. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], also discloses a relative distance measuring device 203. Shiratsuchi, in Fig. 17 [reproduced here for convenience] & ¶[0097], further discloses the relative distance measuring device 203 shown in FIG. 17 computes the relative distance between the position of a train and the position of a station by using information obtained from one or more sensors).

    PNG
    media_image4.png
    428
    1123
    media_image4.png
    Greyscale

Shiratsuchi’s Fig. 17

As per claim 19, Shiratsuchi teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one sensor unit is disposed below a door of the vehicle (Shiratsuchi, in Fig. 15 [reproduced here for convenience] & ¶[0094], discloses a train having mounted therein a brake control device applied in an automatic train operation system according to the present invention and the configuration of a stop station. The automatic train operation system in FIG. 15 shows the train 1 includes a non-contact measuring device 2001 [i.e., at least one sensor unit] instead of the distance measuring device [i.e., at least one sensor unit] under the door as disclosed by the figure 15 reproduced here).

    PNG
    media_image5.png
    501
    955
    media_image5.png
    Greyscale

Shiratsuchi’s Fig. 15

As per claim 20, Shiratsuchi teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. Shiratsuchi further teaches wherein:
the vehicle is a rail-bound vehicle and said at least one sensor unit is disposed on an underside of the vehicle (Shiratsuchi, in Fig. 1 “train 1” & ¶¶[0009]-[0011], discloses an automatic train operation system which can stop a train precisely at the stop target position. Shiratsuchi, in Fig. 15 & ¶[0094], further discloses a diagram showing an example of a configuration of a train having mounted therein a brake control device applied in an automatic train operation system according to the present invention and the configuration of a stop station. The automatic train operation system shown in FIG. 15 differs from that shown in FIG. 1 in that the train 1 includes a non-contact measuring device 2001 [i.e., at least one sensor unit] instead of the distance measuring device [i.e., at least one sensor unit] under the door as disclosed by the figure 15);
said at least one gap profile is disposed:
on a rail that is traveled on by the vehicle or on a track that surrounds the rail, wherein a vertical gap between said sensor unit and said gap profile is measured (Shiratsuchi, in Fig. 1, Fig. 2 & ¶¶[0031]-[0040], discloses a plurality of markers 8 [i.e., gap profile] in a plane shape shown in FIG. 1. The relative distance measuring device 203 acquires information about the relative distance between the train 1 and the stop target position when stopped, and distances between the reference position of the train and the markers [i.e., gap profile] may be obtained); or
on a surrounding wall that surrounds the vehicle and is located at the stopping point, wherein a horizontal gap between said sensor unit and said gap profile is measured (Shiratsuchi, in Fig. 7 & ¶¶[0079]-[0080], discloses that by using the line sensor of the relative distance measuring device 203 provided in the lead car of the train 1 as shown in FIG. 1, multiple plane-shaped markers 8 [i.e., gap profile] provided in the station that are reference surfaces are measured to acquire distance information).

As per claim 24, Shiratsuchi teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein the vehicle is a train (Shiratsuchi, in Fig. 1 “train 1” & ¶¶[0009]-[0011], discloses an automatic train operation system which can stop a train precisely at the stop target position) and said at least one evaluating unit is integrated into a train safety computer of the vehicle (Shiratsuchi, in Fig. 2 “brake control device 1000”, and “correction amount computing unit 201” & ¶¶[0032]-[0040], disclose a correction amount computing unit 201. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the brake control device 200 [i.e., train safety computer] includes the correction amount computing unit 201, and an average distance estimating unit 202).

As per claim 25, Shiratsuchi teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one evaluating unit is configured for an automated correction of a braking curve of the vehicle (Shiratsuchi, in Fig. 2 & ¶¶[0034]-[0040], discloses the correction amount computing unit 201, having the sensor information 14 and the average distance information 21 inputted thereto, computes a correction amount to output a specifying value correction amount 22 to the instruction planning unit 1001. The instruction planning unit 1001 computes deceleration to be outputted by a brake device, using a deceleration model obtained by further adding a correction amount to a specifying value obtained, taking into account brake characteristics, from the sensor information 14 and the specifying value correction amount 22 so as to generate a brake specifying value 19 from the computed instruction deceleration to output. An approximate curve may be estimated from a group of points as the measuring results, and distances between the estimated approximate curve and the stop target point of the station or distances between the reference position of the train and the markers may be obtained. For example, the least-squares method can be used in estimating the approximate curve).

As per claim 26, Shiratsuchi teaches the system according to claim 25, accordingly, the rejection of claim 25 above is incorporated. 
Shiratsuchi further teaches wherein said at least one evaluating unit is configured for transmitting values concerning the automated correction of the braking curve of the vehicle to a control facility of the vehicle (Shiratsuchi, in Fig. 2 & ¶¶[0034]-[0040], discloses The correction amount computing unit 201, having the sensor information 14 and the average distance information 21 inputted thereto, computes a correction amount to output a specifying value correction amount 22 to the instruction planning unit 1001. The instruction planning unit 1001 computes deceleration to be outputted by a brake device, using a deceleration model obtained by further adding a correction amount to a specifying value obtained, taking into account brake characteristics, from the sensor information 14 and the specifying value correction amount 22 so as to generate a brake specifying value 19 from the computed instruction deceleration to output).

As per claim 30, Shiratsuchi teaches a vehicle (Shiratsuchi, in Fig. 1 “train 1” & ¶¶[0009]-[0011], discloses an automatic train operation system which can stop a train precisely at the stop target position), comprising an apparatus according to claim 16 [Shiratsuchi teaches the apparatus according to claim 16, accordingly, the rejection of claim 16 above is incorporated].

As per claim 31, Shiratsuchi teaches the vehicle according to claim 30, accordingly, the rejection of claim 30 above is incorporated. Shiratsuchi further teaches being a rail vehicle (Shiratsuchi, in Fig. 1 “train 1” & ¶¶[0009]-[0011], discloses an automatic train operation system which can stop a train precisely at the stop target position).

	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 21-23 and 27-29 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2017/0305396 A1 by Koji Shiratsuchi (hereinafter “Shiratsuchi”) which is found in the IDS submitted on 03/20/2020 (also published as US 10,023,162 B2)



As per claim 21, Shiratsuchi teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one evaluating unit is one of at least two evaluating units arranged on selected sides (Shiratsuchi, in Fig. 2 & ¶¶[0032]-[0040], discloses a correction amount computing unit 201. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the brake control device 200 includes a correction amount computing unit 201, and an average distance estimating unit 202) and said at least one sensor unit is one of a plurality of sensor units connected to said evaluating units on the vehicle (Shiratsuchi, in Fig. 1 & ¶[0031], discloses distance measuring device 7. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], also discloses a relative distance measuring device 203. Shiratsuchi, in Fig. 17 & ¶[0097], further discloses the relative distance measuring device 203 shown in FIG. 17 computes the relative distance between the position of a train and the position of a station by using information obtained from one or more sensors).
It would have been obvious to one of ordinary skill in the art of railway safety engineering before the time of invention to use two or more of Shiratsuchi disclosed distance sensors and/or evaluation units on each side of the train for redundancy and backup in case of sensor and/or evaluation unit failure.

As per claim 22, Shiratsuchi teaches the system according to claim 21, accordingly, the rejection of claim 21 above is incorporated. 
Shiratsuchi further teaches wherein each side of the vehicle is provided with at least two evaluating units (Shiratsuchi, in Fig. 2 & ¶¶[0032]-[0040], discloses a correction amount computing unit 201. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the brake control device 200 includes a correction amount computing unit 201, and an average distance estimating unit 202) and also sensor units that are connected to said evaluating units (Shiratsuchi, in Fig. 1 & ¶[0031], discloses distance measuring device 7. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], also discloses a relative distance measuring device 203. Shiratsuchi, in Fig. 17 & ¶[0097], further discloses the relative distance measuring device 203 shown in FIG. 17 computes the relative distance between the position of a train and the position of a station by using information obtained from one or more sensors).
It would have been obvious to one of ordinary skill in the art of railway safety engineering before the time of invention to use two or more of Shiratsuchi disclosed distance sensors and/or evaluation units on each side of the train for redundancy and backup in case of sensor and/or evaluation unit failure.

As per claim 23, Shiratsuchi teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein an evaluating unit (Shiratsuchi, in Fig. 2 & ¶¶[0032]-[0040], discloses a correction amount computing unit 201, and Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the brake control device 200 includes a correction amount computing unit 201 and an average distance estimating unit 202) and also a sensor unit that is connected to said evaluating unit (Shiratsuchi, in Fig. 1 [reproduced here for convenience] & ¶[0031], discloses a distance measuring device 7, and Shiratsuchi, in Fig. 3 [reproduced here for convenience] & ¶¶[0041]-[0045], further discloses  a relative distance measuring device 203. Shiratsuchi, in Fig. 17 & ¶[0097], further discloses the relative distance measuring device 203 shown in FIG. 17 computes the relative distance between the position of a train and the position of a station by using information obtained from one or more sensors). 
However, Shiratsuchi is silent on the said units being provided both on a first door and on a last door on each side of the vehicle.
It would have been obvious to one of ordinary skill in the art of railway safety engineering before the time of invention to use two or more of Shiratsuchi disclosed distance sensors and/or evaluation units on each side of the train two-directional vehicles for redundancy and backup in case of sensor and/or evaluation unit failure.

As per claim 27, Shiratsuchi teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one gap profile has a shape selected from the group consisting of a rectangle,  (Shiratsuchi, in Fig. 1 [as shown the rectangle shape of the Plurality of Markers 8, Fig. 7 “Plurality of Markers 8” [i.e., gap profile] & ¶¶[0079]-[0080], discloses by using the line sensor of the relative distance measuring device 203 provided in the lead car of the train 1 as shown in FIG. 1, multiple plane-shaped markers 8 provided in the station [i.e., gap profile] that are reference surfaces are measured to acquire distance information of multiple spots).
Shiratsuchi’s Fig. 1 disclosed at least  the rectangle shape. It would have been an obvious matter of design choice to select a shape of gap profile that is “a triangle”, or “a trapezoid”, since applicant has not disclosed that the shape of the “at least one gap profile” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other gap profile shapes if the reflection properties can thereby be adjusted to the environment.

As per claim 28, Shiratsuchi teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one gap profile is a structure (Shiratsuchi, in Fig. 1 & Fig. 7, discloses “plurality of markers 8” [i.e., gap profile]).
It would have been an obvious matter of design choice to select a structure of gap profile that is “a curved sheet metal”, “a synthetic material body”, and “a concrete molded part”, since applicant has not disclosed that the structure of the “at least one gap profile” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other gap profile structure if the reflection properties can thereby be adjusted to the environment.

As per claim 29, Shiratsuchi teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one gap profile (Shiratsuchi, in Fig. 1 & Fig. 7, discloses “plurality of markers 8” [i.e., gap profile]).
It would have been an obvious matter of design choice to use a gap profile that is “formed with steps on obliquely extending surfaces” since applicant has not disclosed that the structure of the “at least one gap profile” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other gap profile structure if the reflection properties can thereby be adjusted to the environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Danielson et al. (PG Pub. US 2018/0037243 A1) teaches methods and systems for controlling a train movement to a stop at a stopping position between a first position and a second position. Determining constraints of a velocity of the train with respect to a train position forming a feasible region (FR) for a state of the train during the movement, such that a lower curve bounding the FR has a zero velocity only at the first position, and an upper curve bounding the FR has a zero velocity only at the second position. Determining a control invariant subset (CIS) of the FR, wherein for each state within the CIS there is at least one control action having a value selected from a finite set of values that maintains the state of the train within the CIS. Controlling train movement subject to constraints by selecting a control action maintaining the state of the train within the CIS of the FR.

    PNG
    media_image6.png
    488
    836
    media_image6.png
    Greyscale

Danielson’s Fig. 1B

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661